  -- ....,


AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                Pagel of!      l~
                                     UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                                            JUDGMENT IN A CRIMINAL CASE
                                       v.                                                    (For Offenses Committed On or After November I, 1987)


                    Juan Manuel Luna-Rodriguez                                               Case Number: 3:19-mj-23821

                                                                                             Michael Davi
                                                                                             Defendant's Attorn y
                                                                                                                              FILED
REGISTRATION NO. 89131298
THE DEFENDANT:                                                                                                         SEP 1 8 2019
 C2i pleaded guilty to count(s) _:_l_:_o::_f_:_C_:_o=m2p:.:::lai:.:::·=nt::.__ _ _ _ _ _ _ _ ___,I----.CWlc.J:!JS,,..LW">JiD~IS!.!T.i:sR~IC'-.!T-..!C~O~U~R~T~-l--
 •   was found guilty to count( s)                                                                    SOUTHERN DISTRICT OF CALIFORNIA

     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                     Nature of Offense                                                                            Count Number(s)
8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                                  I
 •           The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 D Count(s)                                                                                   dismissed on the motion of the United States.
                    ------------------
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                               'L           .
                               ~     TIME SERVED                                       •    _ _ _ _ _ _ _ _ _ _ days

 C2l Assessment: $10 WAIVED C2l Fine: WAIVED
 C2l Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                           Wednesday, September 18, 2019



Received
               -~----?L-0~
                         ··-·:,,.,
                  DUSM

                                                                                           UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                        3:19-mj-23821
